DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 4, 2nd paragraph and p. 6, 1st paragraph) that context is “The selection of one or more regions depends on what is shown in the image. For example, a face can be framed if someone is holding a photo in hands, in which case the face region and the frame region will be selected as suspicious regions. In another image, for example, a face will have additional contours around eyes, if a mask is on the face, then the eye region will be considered as a suspicious region. Thus, the Spoofing Mask Module analyzes not only the region of the face, but various regions 
The rest of Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claims 1 and 4-12 are pending; claims 2 and 3 were cancelled; claim 12 has been newly added. Newly added claim 12 is added by the Examiner to reflect the limitations from claim 2 since claim 2 was previously cancelled in the claims filed on 07/29/2021 and a canceled claim can be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number. (See MPEP 714(II)(C))

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 2 is renumbered 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2020/0380279 A1 (Yang), and further in view of Zhu et al., “Detection of spoofing medium contours for face anti-spoofing” (Zhu).
Regarding claim 1, Yang teaches a method for face spoofing attack detection (a method and apparatus for liveness detection based on spoofing using a target image with a face region) (Abstract), the method comprising: 
capturing an image (capturing a target image using a single image frame, such as a photo captured by a camera) ([0029]) and determining presence of a face in the captured image (a predicted face region in the target image is determined. The face region may be understood as a region where the face is located in the target image) (Fig. 1, step 102; [0036-0037]); 
highlighting a part of the image (highlight/selecting parts of the image, such as the predicted face region) ([0081]), wherein the part is a potential spoofing region (which is a potential spoofing region) ([0083] and [0104]); 
performing face spoofing attack detection in the image with the highlighted part which is the potential spoofing region (detecting spoofing in the image of the predicted face region based on the probability of the pixels corresponding to spoofing)(Fig. 3, item C; [0104]), wherein only the highlighted part being the potential spoofing region (the predicted face region having the potential of corresponding to spoofing)(Fig. 3; [0104]) has priority in the face spoofing attack detection, compared with the rest of the image (wherein the predicted face region has a higher priority than compared with the rest of the image; such that dark-colored regions are roughly determined as the background portion of the image and have little influence on the liveness detection)(Fig. 3; [0104]), 
generating a general spoofing score as a result of the face spoofing attack detecting based on the highlighted the part being the potential spoofing region and/or the rest of the image (generating a spoofing probability of the pixels within the predicted face region being spoofing pixels or not) (Fig. 3; [0104]); 
comparing the general spoofing score result with a threshold for face liveness detection (comparing the probability with a preset threshold; the higher the proportion of the spoofing point in the pixel points of the predicted face region, the greater the possibility of the liveness detection indicating spoofing) ([0051-0052] and [0054-0056]).  
Although Yang does not explicitly teach using a “score” it would be obvious to one of ordinary skill in the art that the “probability” of spoofing is a score.
However, Yang does not explicitly teach “determining a context of the image comprising the face, wherein the context relates to a spoofing attack; highlighting a part of the image, wherein the part is a potential spoofing region determined based on the context of the image”.
Zhu teaches a classifier to detect the face images with spoofing medium contours (termed as SMC’s for simplicity) (p. 2039; Abstract); determining a context of the image comprising the face (detecting SMC’s for the image of the face) (p. 2039; Abstract and right column, 1st paragraph), wherein the context relates to a spoofing attack (wherein an SMC relates to a spoofing attack) (p. 2039; Abstract and right column, 1st paragraph); highlighting a part of the image, wherein the part is a potential spoofing region (highlighting a part of the image that is a potential spoofing region, such as a photo and/or hands holding the photo) (p. 2042; Fig. 5) determined based on the context of the image (based on the contours (SMCs) of items in the image) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5); performing face spoofing attack detection in the image with the highlighted part which is the potential spoofing region (putting the spoofing medium contours into a classifier to identify a potential presentation attack) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5), wherein only the highlighted part being the potential spoofing region has priority in the face spoofing attack detection, compared with the rest of the image (wherein only the highlighted part based on the SMCs is used to determine a potential face spoofing attack, thus having a higher priority) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5) (p. 2045; Section VI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include highlighting based on context of the image, since it allows for high accuracy in detecting face spoofing (Zhu; p. 2043, Section D., 1st paragraph). 

Regarding claim 4, Yang teaches wherein the part of the captured image has an arbitrary shape (wherein the predicted face region is an arbitrary shape based on how the pixels are assigned; i.e. spoofing or non-spoofing) (Fig. 3, item C; [0104]).  Zhu also teaches wherein the part of the captured image has an arbitrary shape (the object of the SMCs can be an arbitrary shape; i.e. size/shape of photo and hands) (p. 2042; Fig. 5). 

Regarding claim 5, Yang teaches wherein performing the face spoofing attack detection is made using a deep learning model (using deep learning; wherein the deep learning can include a machine learning model) ([0019-0021]).  

Regarding claim 6, Yang teaches wherein the deep learning model contains at least one neural network (wherein the deep learning can contain a convolutional neural network (CNN)) (Fig. 3, item B; [0020-0021] and [0104]).  

Regarding claim 7, Yang teaches wherein performing the face spoofing attack detection comprises choosing a method for user liveness detection for the highlighted part of the captured image using a deep learning model (wherein the deep learning model selects the feature extraction for liveness detection) (Fig. 3, item B; [0019-0022], [0031-0032], [0064-0065], and [0104]).  

Regarding claim 8, Yang teaches further comprising, when performing the face spoofing attack detection based on several highlighted parts of the captured image (wherein the predicted face region has several highlighted parts within the target image) (Fig. 3; [0104]): 
obtaining a spoofing score for each of the highlighted parts being the potential spoofing region and the rest of the image (determining a probability of the pixels being considered either non-spoofing or spoofing pixels) (Fig. 3; [0104]); and 
summarizing the obtained liveness scores to obtain the general liveness score (generating an overall probability using all the probabilities within the predicted face region to obtain a liveness detection result) ([0051-0061]).  

Regarding claim 9, Yang teaches a system (a system) ([0016]) for face spoofing attack detection (a method and apparatus for liveness detection based on spoofing using a target image with a face region) (Abstract), the system comprising: 
a camera configured to capture an image (capturing a target image using a single image frame, such as a photo captured by a camera) ([0029]) containing a face (a predicted face region in the target image is determined. The face region may be understood as a region where the face is located in the target image) (Fig. 1, step 102; [0036-0037]) of a user (of a user) ([0023] and [0028]), 
(highlight/selecting parts of the image, such as the predicted face region) ([0081]), which is a potential spoofing region (which is a potential spoofing region) ([0083] and [0104]); 
a liveness module configured to detect a face spoofing attack in the image with a highlighted at least one part which is the potential spoofing region, 
wherein the highlighted at least one part being the potential spoofing region (the predicted face region having the potential of corresponding to spoofing)(Fig. 3; [0104]) has priority in the face spoofing attack detection, compared with the rest of the image (wherein the predicted face region has a higher priority than compared with the rest of the image; such that dark-colored regions are roughly determined as the background portion of the image and have little influence on the liveness detection)(Fig. 3; [0104]) to obtain a general liveness score (generating an overall probability using all the probabilities within the predicted face region to obtain a liveness detection result)([0051-0061])(liveness detection result based on spoofing or non-spoofing probability)([0104]); 
a comparative module configured to compare the general liveness score result with a threshold for face liveness detection (comparing the probability with a preset threshold; the higher the proportion of the spoofing point in the pixel points of the predicted face region, the greater the possibility of the liveness detection indicating spoofing) ([0051-0052] and [0054-0056]).  
Although Yang does not explicitly teach using a “score” it would be obvious to one of ordinary skill in the art that the “probability” of spoofing (which is also the probability of liveness) is a score.
However, Yang does not explicitly teach “determine a context of the image comprising the face, wherein the context relates to a spoofing attack; and to highlight a part of the image, wherein the part is a potential spoofing region determined based on the context of the image”.
Zhu teaches a classifier to detect the face images with spoofing medium contours (termed as SMC’s for simplicity) (p. 2039; Abstract); determine a context of the image comprising the face (detecting SMC’s for the image of the face) (p. 2039; Abstract and right column, 1st paragraph), wherein the context relates to a spoofing attack (wherein an SMC relates to a spoofing attack) (p. 2039; Abstract and right column, 1st paragraph); highlight a part of the image, wherein the part is a potential spoofing region (highlighting a part of the image that is a potential spoofing region, such as a photo and/or hands holding the photo) (p. 2042; Fig. 5) determined based on the context of the image (based on the contours (SMCs) of items in the image) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5); detect a face spoofing attack in the image with a highlighted the part which is the potential spoofing region (putting the spoofing medium contours into a classifier to identify a potential presentation attack) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5), wherein only the highlighted part being the potential spoofing region has priority in the face spoofing attack detection, compared with the rest of the image (wherein only the highlighted part based on the SMCs is used to determine a potential face spoofing attack, thus having a higher priority) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5) (p. 2045; Section VI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include highlighting based on context of the image, since it allows for high accuracy in detecting face spoofing (Zhu; p. 2043, Section D., 1st paragraph). 

Regarding claim 10, Yang teaches wherein the spoofing mask module is based on at least one neural network (wherein the deep learning can contain a convolutional neural network (CNN)) (Fig. 3, item B; [0020-0021] and [0104]).  

Regarding claim 11, Zhu teaches wherein the spoofing mask module is configured to highlight the part of the captured image (highlight the photo and/or hands of the person) (p. 2042; Fig. 5), which is a potential spoofing region (highlighting a part of the image that is a potential spoofing region, such as a photo and/or hands holding the photo) (p. 2042; Fig. 5), based on artifacts of spoofing attacks (based on the contours of the spoofing attack) (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5).

Regarding claim 12, Yang teaches further comprising determining presence of a face in the captured image (performing face detection on the target image to obtain a face bounding region in the target image) ([0040]) before highlighting (highlight/selecting parts of the image, such as the predicted face region) ([0081]) the at least one part of the captured image (wherein the face detection may be performed first, and later the predicted face region is determined) ([0041]).  Zhu teaches identifying face images and then detecting potential spoofing medium contours used for highlighting (p. 2039; Abstract and right column, 1st paragraph) (p. 2042; Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nikitidis et al., US 2021/0082136 A1 teaches the resulting heatmap may or may not be used for detecting spoof attacks. The heatmap highlights areas of the input image 600 that signal a particularly high probability that the image is a spoof, for example, as described earlier, the areas around the eyes may be particularly indicative of a mask attack. This format is helpful for a human analyst to interpret the areas of focus for the network, where scores for overlapping patches are less representative of individual facial features. Heatmaps may be used to identify overfitting of the training data, as the network may learn specific facial features of positive training images and apply these rules in testing even though the given feature may not relate to the spoofing attempt (Fig. 13; [0149]).





Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov